Citation Nr: 1717701	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  06-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to December 15, 2015 and in excess of 30 percent for an ulnar nerve compression of the right upper (dominant) extremity.

2.  Entitlement to a disability rating in excess of 10 percent prior to December 15, 2015 and in excess of 20 percent for an ulnar nerve compression of the left upper (nondominant) extremity.

3.  Entitlement to a disability rating in excess of 10 percent for a left knee disorder based on range of motion prior to September 29, 2016.

4.  Entitlement to a disability rating in excess of 10 percent for a right knee disorder based on range of motion prior to September 29, 2016.

5.  Entitlement to a disability rating in excess of 20 percent for a bilateral knee disorder based on range of motion from September 29, 2016.

6.  Entitlement to a separate compensable disability rating for a bilateral knee disorder pursuant to Diagnostic Codes 5257, 5258, and 5259.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to June 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a March 2005 rating decision, the RO denied the Veteran's claim for a rating higher than 10 percent for her right knee arthritis.  This issue was timely appealed to the Board.  That issue was most recently Remanded in August 2016.


The Veteran testified at a Board hearing at the RO in October 2007, before the undersigned Veterans Law Judge (VLJ).  In pertinent part, this hearing focused on the Veteran's claim for an increased disability rating for her right knee disability.  A transcript of that hearing is associated with the claims file.  

The Board took jurisdiction over TDIU as an inferred claim in March 2012.

Also on appeal is a March 2012 rating decision denying entitlement to a disability rating in excess of 10 percent for her service-connected bilateral ulnar nerve disabilities.  The RO also denied a rating in excess of 10 percent for service-connected DJD of the left knee.   

In February 2015, the Board remanded these claims for new VA examinations per the Veteran's statements that her disabilities had worsened. While on remand, the RO readjudicated, and again, denied the Veteran's claims in a January 2016 supplemental statement of the case.  Thereafter, the RO issued an additional rating decision in February 2016, increasing her rating from 10 percent to 30 percent for her right extremity disability and from 10 percent to 20 percent for her left extremity disability.  These increases were effective December 15, 2015.  As these grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).
 
The issues of entitlement to increased disability ratings for ulnar nerve compression of the bilateral lower extremities, increased disability rating for a bilateral knee disorder from September 29, 2016, and a separate compensable disability rating pursuant to Diagnostic Codes 5257, 5258, and 5259 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran's right knee manifested in a flexion greater than 30 degrees prior to February 3, 2007 and was functionally limited to 30 degrees thereafter; and she did not manifest ankylosis, impairment of the tibia or fibula, or genu recurvatum.

2.  The Veteran's left knee manifested in a flexion greater than 30 degrees prior to January 1, 2013 and was functionally limited to 30 degrees thereafter; and she did not manifest ankylosis, impairment of the tibia or fibula, or genu recurvatum.

3.  The Veteran is unable to secure and maintain substantially gainful employment, and she meets the schedular rating criteria for TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for a right knee disability have been met effective February 3, 2007, to September 29, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

2.  The criteria for a disability rating of 20 percent for a left knee disability have been met effective from January 1, 2013, to September 29, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

3.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.

This matter was previously remanded in order to provide the Veteran with additional VA examinations and to associate additional treatment records with the claims file.  This additional development has been completed in substantial compliance with the Board's remand instructions.

The Board is cognizant that earlier VA examinations did not address concerns raised in Correia v. McDonald, 28 Vet. App. 158 (2016) (providing that regulations require joint examinations test for pain on active and passive motion and in weight-bearing and non-weight-bearing).  However, with respect to the issues being decided herein, the Board finds that this error is nonprejudicial.  This is because the Board is evaluating the Veteran's bilateral knee disability for the period prior January 2016, and, the Veteran, through her representative, states that her disability has increased in severity since that examination.  An additional remand to get an opinion prior to the change in severity would be futile.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, Because VA's duties to notify and assist have been met.


Knees

At issue is whether the Veteran is entitled to increased disability ratings for her bilateral knee disorders.  The Veteran is entitled to a disability rating of 20 percent for her knee disabilities.

The Veteran was first granted service connection for a bilateral knee disorder in November 1997 and was assigned a disability rating of 10 percent effective the day after separation from service.  The Veteran submitted an increased rating claim in January 2005; and, in March 2005, the RO increased the disability rating for the left knee to 20 percent effective November 15, 2004; but the RO did not increase the disability rating for the right knee.  The Veteran appealed the disability rating for the right knee but not the left knee at that time.  The Veteran's left knee disability was subsequently reduced to 10 percent effective March 2009.  The Veteran filed an increased rating claim for her left knee in September 2011, and, in March 2012, the RO denied the Veteran's claim.  The Veteran appealed.  During the pendency of the appeal, the Veteran was granted a temporary total disability rating for her left knee due to a period of convalescence.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for knee disabilities are evaluated pursuant to Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a.  Nevertheless, the Board shall only address the rating criteria for Diagnostic Codes 5260 and 5261, because, Diagnostic Codes 5256, 5262, and 5263 do not provide an adequate basis for an increased disability rating; and Diagnostic Codes 5257, 5258, and 5259 are addressed in the REMAND section of this opinion.

Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of tibia and fibula), and 5263 (genu recurvatum) are not raised by the record, none of the VA examinations, or any of the medical opinions or treatment records, of record indicate that the Veteran was diagnosed with ankylosis of the knee, impairment of the tibia or fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, or 5263.

Under Diagnostic Code 5260, a disability rating of 10 percent is assigned when a knee disability manifests in flexion limited to 45 degrees or less, and a disability rating of 20 percent is assigned when a knee disability manifests in flexion limited to 30 degrees.  A disability rating of 30 percent is assigned when a knee disability manifests in flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a disability rating of 10 percent is assigned when a knee disability manifests in extension to 10 percent, and a disability rating of 20 percent is assigned when a knee disability manifests in extension to 15 percent.  A disability rating of 30 percent is assigned when a knee disability manifests in extension to 20 percent, and a disability rating of 40 percent is assigned when a knee disability manifests in extension to 30 percent.  Finally, a disability rating of 50 percent is assigned when a knee disability manifests in extension to 45 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran has made multiple statements throughout the period on appeal reporting knee symptoms that impact her quality of life and her ability to work.

Treatment records from January 2005 to present indicate that the Veteran sought treatment for a bilateral knee disorder manifesting in multiple symptoms including: pain, discomfort, instability, and swelling, and that multiple activities aggravate her symptoms including: walking up stairs and walking or standing for a prolonged period of time.  Treatment records also indicate that the Veteran uses assistive devices such as knee braces, crutches, canes, and a walker.

The Veteran underwent a VA examination in March 2005.  The Veteran reported that since separation of service she had been experiencing progressively increasing bilateral excruciating knee pain (particularly in her left knee) with superficial burning sensations on the skin surrounding her knees.  The Veteran reported that she experienced stiffness in both knees every morning for approximately four hours as well as increased stiffness after prolonged activity or prolonged inactivity or with swelling.  The Veteran denied heat or redness, and she indicated that her knees were unstable after prolonged walking.  The Veteran also claimed that her knee would sometimes lock into an extended position.  The Veteran had a left knee brace for stability as well as a cane.  The Veteran's extension was measure to zero degrees bilaterally.  The Veteran's right knee flexion was measured to 60 degrees without pain and 80 degrees with pain, and her left knee was measured to 30 degrees.  The Veteran was not able to perform repetitive range of motion testing.  The Veteran's right knee was stable upon examination, but the examiner could not test her left knee.

In a January 2006 notice of disagreement (NOD), the Veteran claimed that her right knee had progressively worsened, and that she manifested the problems with stability and walking especially on uneven surfaces; and that it was extremely painful and difficult to walk up or down stairs.

The Veteran underwent another VA examination in February 2006.  The Veteran reported dull and constant bilateral knee pain slightly worse on the right knee than the left as well as stiffness, instability, locking, and popping that can be aggravated by prolonged standing, prolonged sitting, lifting, bending, and changes in the weather.  The examiner observed crepitus in the left knee but not in the right, and there was no joint warmth, effusion, erythema, or objective signs of synovitis or other pathology.  Lachman and McMurray test results were both normal.  The Veteran had full extension and flexion to 120 degrees bilaterally; which was not reduced after repetitive range of motion testing.

The Veteran underwent X-rays of her right and left knees in April 2006.  The results indicated degenerative joint disease worse on the left knee than the right knee.

The Veteran underwent physical therapy at a VA facility in May 2006.  The Veteran reported a long history of knee pain and the sudden onset of severe, sharp, stabbing knee pain (worse in the right knee rather than the left) about a year prior to attending physical therapy (approximately May 2005); after she attempted increased activity level by exercising.  The Veteran claimed that the following activities increase her symptoms: stairs, walking, knee movement, and sitting in low chairs.  The Veteran's range of motion in the right knee was from zero degrees to 110 degrees.  The provider noted that the Veteran's gait was ambulated without assistive devices, and antalgic gait was noted with decreased weight bearing through the left lower extremity.

A May 2006 private medical opinion indicates that the Veteran manifested an altered gain with improper ambulatory mechanics.

In a June 2006 VA Form 9, the Veteran claimed that she began to experience pain in her right knee when her knee was flexed to 25 degrees.  She further indicated that she was only able to exercise full range of motion, because the examiner was moving her leg himself.

In a September 2006 written statement, the Veteran reported that a physician had diagnosed her knee problem as iliotibial band syndrome of the right knee.  The Veteran further stated that her right knee makes it difficult to drive or sit for more than 15 minutes.

A September 2006 private treatment record indicated a diagnosis of iliotibial band syndrome of the right knee. 

The Veteran submitted a second written statement in September 2006.  The Veteran stated that the pain in her right knee was so severe that it impacts her driving and her ability to stand for more than 15 minutes.  

The Veteran underwent a VA examination in February 2007.  The Veteran reported bilateral knee pain present on a daily basis present all day every day tending to be worse with ambulation.  The Veteran claimed that her pain in her right knee was slightly worse than that of the left.  The Veteran stated that she experienced popping, stiffness, locking, instability, and swelling; aggravated by going up and down stairs, weather change, prolong sitting, and prolonged sitting.  The examiner did not observe joint warmth, effusion, erythema, or crepitus.  The examiner noted that the Veteran wore bilateral knee braces.  The examiner noted that it was difficult to test the Veteran's stability, but that Lachman and McMurray test results were both normal.  The Veteran had full extension and flexion to 120 degrees bilaterally; which was not reduced after repetitive range of motion testing.  The Veteran manifested pain throughout the entire range of motion, and she was only able to participate in repetitive range of motion testing slowly.

The Veteran testified at a hearing before the undersigned VLJ in October 2007.  The Veteran - who was wearing a knee brace and using a cane - reported that she used these assistive devices, because when she would walk she would have no stability in her legs.  The Veteran also stated that she experienced pain in her right knee so severe that sometimes she could not bend her knee.  The Veteran also claimed that her bilateral knee conditions altered her gait and the way she walks.  See Transcript, pp. 19-29.

The Veteran underwent a MRI in September 2007 that noted mild degenerative joint disease and small joint effusion.

The Veteran sought treatment at a VA facility in October 2007.  The Veteran reported that she was experiencing severe right knee pain that was interfering with her ability to walk and bend.  The provider noted small joint effusion in the knee.

VA physical therapy records from November 2007 indicate that the Veteran reported significant pain level.  The provider noted that the Veteran was ambulating with a cane, but that her pain caused decreased tolerance to sleeping, walking, work duties, and most positions due to a high pain level.  The provider also noted right knee effusion.  The range of motion for the Veteran's right knee was from zero degrees to 30 degrees.

A September 2008 imaging report of the Veteran's knees noted a negative impression of the Veteran's right knee and an impression of mild lateral compartment narrowing of the left knee.  The report indicated that there was no joint effusion on either side. 

In a September 2008 statement to the Court, the Veteran reported that she had had knee braces for over four years, and that she has used a cane to walk for over six years.  The Veteran first stated that her knee braces and knee supports were prescribed to treat her instability and lack of range of motion.  The Veteran also reported that she manifests swelling and edema that further limit her range of motion.

The Veteran underwent a VA examination in November 2008.  The Veteran reported right knee pain all day every day as well as occasional locking, instability, and swelling; aggravating factors include weather change, prolonged standing, and going up and down stairs.  The Veteran's right knee extension was measured to zero degrees, but her right knee flexion was to 40 degrees.  The Veteran had severe pain throughout the entire range of motion in the right knee, but she was able to slowly perform repetitive range of motion testing without additional loss of range of motion.  The examiner noted that stability tasting was difficult to perform, but that the results of the McMurray and Lachman tests were both normal; and that the knee was stable to varus and valgus stressing.  The examiner did not observe significant crepitus, warmth, redness, or swelling of the knee.  The examiner indicated that the Veteran used a cane to aid in ambulation.

In an August 2009 written statement, the Veteran reported that she was constantly in pain, and that she requires a cane and braces to walk.

An October 2009 VA treatment record indicates that the Veteran reported being able to walk three to four miles a day, but that her knees were "killing her;" and were swollen the week prior to the date of the treatment record.

In an April 2010 SSA work history report, the Veteran reported that she worked as a substitute teacher which required her to stand and walk five to six hours a day.  It should be noted, however, that other SSA records - as well as her applications for TDIU - the Veteran was employed on a part time basis on a tentative and unpredictable schedule (sometimes one day a week every other week); rather than standing and walking for five to six hours a day every day.

In a May 2010 SSA report of contact, the Veteran indicated that she consistently walked 30 minutes a day (although the report referenced another record indicating she walked three to four miles a day), and, according to the Veteran, she was limited in her ability to walk by a nonservice-connected cardiac condition; as opposed to bilateral knee pain.  The report also indicates that the Veteran stated she uses a cane and had difficulty walking up a flight of stairs.

A May 2010 private emergency room report indicated that the Veteran had full active range of motion in all of her extremities without any deformities or edema.

In a June 2010 SSA function report, the Veteran claimed she was unable to walk, run, play ball, be very physically active, or to hike.  Later in report, the Veteran claimed that she had difficulty squatting, walking more than 50 feet without resting for 15 to 20 minutes at a time, sitting, kneeling, and stair climbing.  The Veteran also reported that she used a cane, but, when given the opportunity, the Veteran did not claim she used crutches, a walker, a brace, or a splint.  Nevertheless, the limitations discussed in the SSA report were due to shortness of breath and heart palpitations rather than bilateral knee symptoms.

A June 2010 SSA physical residual functional capacity assessment indicates that the Veteran can stand or walk at least two hours in an eight hour workday.  The physician indicated that the Veteran can occasionally climb ramps or stairs, stoop, kneel, or crouch, and can never crawl or climb ladders, ropes, and scaffolds.


The Veteran underwent a disability determination provided by the South Carolina Vocational Rehabilitation Department in June 2010.  The Veteran reported bilateral knee dull, aching pain with intermittent popping sensations in her knee, and that the pain in her right knee worse than the pain in the left knee.  The Veteran indicated that if she sits for more than 15 to 20 minutes she has to readjust due to the pain in her legs.  The Veteran stated that she uses a cane at all times to ambulate.  The physician indicated that the Veteran was able to move from a chair to the exam table with the assistance of her cane, and that she was able to bend down 25 percent of the way in a squat maneuver.  The Veteran's flexion was measured to 150 degrees, and her extension was measured to zero degrees.  The physician characterized the Veteran's range of motion in her knees as normal.

A June 2010 imaging report noted an impression of degenerative changes of the left knee.

The Veteran underwent an X-ray of her right knee in December 2010, and the joint spaces were within normal limits with no evidence of osteoarthritis.

The Veteran underwent a computed radiography in March 2011 of the right knee which was negative for evidence of fracture or dislocation.

The Veteran underwent an MRI of her left knee in April 2011 which noted an impression of osteoarthritis changes involving the lateral compartment of the knee with tear of the posterior horn lateral meniscus and chondromalacia patella, but that her cruciate ligaments appeared intact.

In August 2011, the Veteran underwent an X-ray of her right knee, and the joint spaces were within normal limits with no evidence of osteoarthritis.

The Veteran underwent another VA examination in August 2011.  The Veteran reported pain, swelling, instability, and locking.  The examiner noted that the Veteran's range of motion for her right knee was initially zero to 130 degrees; however, the Veteran subsequently refused to move her knee again beyond 35 degrees.  The examiner characterized this even as an unexplained discrepancy.  The Veteran's Lachman test and varus and valgus stress test were normal.  The examiner noted that the Veteran had a lateral meniscus posterior horn tear that was not related to her service-connected knee disability.  

The Veteran submitted an October 2011 medical opinion from a professional counselor.  The Veteran reported that she underwent rehabilitation in order to rehabilitate her knees and relieve her pain.

The Veteran underwent another VA examination in January 2012.  The Veteran reported pain with recurrent swelling and occasional locking but denied instability.  The Veteran's left knee flexion was measured to 50 degrees, and her flexion was measured to zero degrees.  The Veteran was able to perform repetitive range of motion testing without additional loss of range of motion.  The examiner noted that the Veteran did not have additional loss or functional impairment of the knee and lower leg.  Stability testing was normal.  The examiner indicated that there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran used a cane.

In the Veteran's March 2012 NOD, the Veteran reported that her left knee caused her a great deal of pain, and that her pain was so severe that she could barely walk and was unable to bend her left knee 30 degrees.  The Veteran claimed that she had a torn meniscus and that her knee swells so bad with edema that she cannot stand.  The Veteran indicated that she requires assistive devices including a knee brace and a walker.  The Veteran stated that her knee locks, dislocates, and give out, and that a VA examiner failed to report this.  

The Veteran underwent a May 2012 orthopedic surgery consult.  The Veteran reported a history of bilateral knee pain, and she complained of pain in her knee with stairs and walking, of an inability to squat, and of locking knees.  The examiner indicated that there was no swelling or erythema of the left knee, and that her range of motion of the left knee is from zero to 100 degrees.

The Veteran underwent a computed radiography in May 2012 of the right knee which noted minimal tricompartmental degenerative joint disorder.

The Veteran underwent an MRI of her right knee in August 2012 which noted an impression of possible intrasubstance horizontal cleavage tear of the red-red and red-white zone of the lateral meniscus.  Additionally, elongated parameniscal cysts were suggested along the lateral and anterolateral margin of the knee joint.

The Veteran underwent left knee surgery in November 2012.

A July 2013 private medical opinion indicates that the Veteran sought treatment for knee pain, and that the Veteran has a diagnosis of a torn meniscus in both of her knees affecting her gait and causing chronic pain with ambulation.  

In April 2014, the Veteran sought a custom knee brace from a VA facility, and, in treatment records from April 2014 to August 2015 VA treatment record, the Veteran claimed that that she requires custom knee braces to walk.  In treatment records over this period of time, the Veteran also reported pain, instability, and swelling in her knees.

The Veteran underwent another VA examination in January 2016.  The Veteran reported that her knee conditions were getting worse and stated that she had severe pain and stiffness in both knees.  The Veteran stated that flare-ups caused increased pain and swelling, and the Veteran reported functional loss resulting in an inability to walk long distances, stand for long periods of time, lift heavy objects, and climb stairs.  The examiner diagnosed the Veteran with bilateral meniscal knee tear and osteoarthritis.  The Veteran was unable to perform range of motion testing of her knees, because, according to the examiner, the Veteran seemed to be in a severe amount of pain even walking with stiff legs as to not bend her knees.  The examiner opined that pain, weakness, and lack of endurance caused additional functional impairment, but the examiner was not able to describe this functional impairment in terms of range of motion.  The examiner indicated that there was no muscle atrophy, ankylosis, recurrent subluxation, or lateral instability.  The examiner opined that the Veteran had bilateral meniscal conditions with frequent episodes of joint pain.  The examiner opined that the Veteran did not manifest any tibia or fibular impairment.  The examiner noted that the Veteran made regular use of braces, canes, and a walker.  The examiner concluded that this represents a progression of her condition.

The Veteran underwent another VA examination on September 29, 2016.  The Veteran reported arthritis in both knees and claimed that pain in her left knee was so severe that she could not bend it.  When asked whether she had flare-ups, the Veteran claimed that she is walking on rocks; they were so swollen; and that she could not bend them.  The Veteran reported less range of motion as a description of functional loss.  The examiner diagnosed the Veteran with a meniscal tear of the left knee and arthritic conditions in both knees.  The Veteran's flexion was measured to 35 degrees bilaterally, and her extension was measured to zero degrees bilaterally.  The Veteran was able to perform three repetitions, and she did not manifest additional loss of range of motion.  The examiner opined that the Veteran's reports of functional loss are medically consistent with the examination, but the examiner was unable to state without mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  The examiner indicated that the Veteran did not have muscle atrophy or ankylosis, and that there was no history of joint instability or recurrent effusion.  The examiner indicated that the Veteran did not have any tibia or fibular impairment.  The examiner indicated that the Veteran had semilunar cartilage conditions resulting in frequent episodes of joint pain.  The examiner noted that the Veteran used braces and a walker.

In order to be entitled to an increased disability rating based on limitation of flexion pursuant to Diagnostic Code 5260, the Veteran must manifest a flexion of 30 degrees of less during in either knee during the periods on appeal.  The Veteran's flexion measurements of the right knee during the pertinent period on appeal were as follows: 80 degrees in March 2005; 120 degrees in February 2006; 110 degrees in May 2006; 120 degrees in February 2007; 30 degrees in November 2007; 40 degrees in November 2008; 150 degrees in June 2010; 130 degrees which was reduced to 35 degrees upon repetitive motion testing in August 2011; and 35 degrees in September 2016.  The Veteran's flexion measurements of the left knee during the pertinent period on appeal were as follows: 50 degrees in January 2012, 100 degrees in May 2012, and 35 degrees in September 2016.  Therefore, the Veteran does not meet the flexion measurements required for a disability rating in excess of 10 percent.

In evaluating disabilities of the musculoskeletal system however, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

In January 2016, a VA examiner opined that pain, weakness, and lack of endurance caused additional functional impairment, but the examiner was not able to describe this functional impairment in terms of range of motion.  In September 2016, a VA examiner opined that the Veteran reports - of the functional loss of range of motion -  were medically consistent with the examination, but the examiner was unable to state without mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  Therefore, the weight of the evidence indicates that the Veteran's flexion is functionally limited beyond her range of motion measurements.  

The question that then falls to the Board is to what degrees does the Veteran experience additional functional impairment.  Either it is limited to 30 degrees or less warranting a disability rating of 20 percent, or it is limited to 15 degrees or less warranting a disability rating of 30 percent.  At no point in time during the pertinent periods on appeal was the Veteran's flexion ever measured as less than 30 degrees in either knee.  Therefore the Board finds that the Veteran's disability picture more closely resembles the rating criteria for a disability rating of 20 percent rather than 30 percent.  

Next, the Board turns to the effective date of the increased disability ratings.  In November 2007 the Veteran's flexion of the right knee was measured to 30 degrees.  The earliest flexion measurement of the right knee in excess of 30 degrees occurs on February 2, 2007 during a VA examination.  The effective date should be the day after that examination.  The Board notes that the Veteran reported as early as June 2006 that her forward flexion was functionally limited to 25 degrees; in that she would have difficulty flexing her leg beyond 25 degrees on her own power.  Nevertheless, the Board cannot afford the Veteran's claim much weight, because this is a matter of medical complexity; and the Veteran has no demonstrated medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Veteran's flexion was measured to 120 degrees in November 2007.  As such, the Veteran is granted a disability rating of 20 percent for the right knee effective from February 3, 2007, to September 29, 2016.  The question of the Veteran's entitlement to a rating from September 29, 2016 is addressed in the remand.

The Board recognizes the potential conflict in the above finding.  The Board is using the Veteran's lay testimony to assign the Veteran a 20 percent rating for her right knee disability yet using that those same reports to limit the effective date of the award.  Such is largely based on the Veteran established history of over endorsing her symptoms.  

The Veteran has claimed multiple times in VA treatment records and examinations the pertinent period on appeal that her knee condition severely limits her ability to walk and stand.  However, these reports are contradicted by her own statements in her SSA records in which she reported that she was able to stand five to six hours a week while working as a substitute teacher every other week.  A June 2010 SSA physical residual functional capacity assessment likewise indicates that the Veteran could stand or walk at least two hours in an eight hour workday.  The Veteran also reported being able to walk three to four miles a day - admittedly with extreme difficulty - in an October 2009 VA treatment record.  Accordingly, this demonstrated tendency to overstate - and the Board emphasizes to overstate rather than fabricate - her symptoms makes it difficult to afford her contentions great weight when: they are self-serving; outside her competency; and at the very least uncorroborated by (if not outright contradicted by) a subsequent testing by an objective range of motion measurement.  As such the Board cannot afford her June 2006 statement much weight. 

As to relying on her lay report to limit the finding of her functional impairment to 30 degrees rather than 15 degrees; to the extent that she would exaggerate her functional impairment; there is no reason to believe she would exaggerate to her detriment or claim that it was less severe than it really was.  Moreover, no other measurement of her flexion of her right knee comes close to 15 degrees, but her flexion has been measured to 30 degrees on one occasion and in the vicinity of 30 degrees on multiple occasions.

The Board has considered the January 2016 VA examination in which the Veteran claimed she was unable to perform range of motion testing, and that such could be used as grounds for finding that her flexion was functionally limited to 15 degrees.  The examiner observed that the Veteran walked stiffly so as to avoid bending her knees.  This is only evidence of that the Veteran experienced pain throughout the entire range of motion.  However, pain throughout the entire range of motion alone is not sufficient to constitute a functional impairment.  See Mitchell.  The examiner did not make a finding that the Veteran was manifesting ankylosis or otherwise indicate that this observation was demonstrated that the Veteran's flexion of the right knee was limited to 15 degrees or less.

The Board next turns to the effective day for the increased disability rating for the left knee.  The period on appeal for the Veteran's left knee being in September 2011.  The Veteran was granted a temporary total disability rating from November 13, 2012 to December 31, 2012.  The Veteran is entitled to a disability rating of 20 percent from January 1, 2013, to September 29, 2016, because the most recent flexion measurement of the left knee after December 2012 was 35 degrees during a September 2016 VA examination; which the Board is finding - in light of that examiner's opinion that the Veteran experiences additional function impairment - sufficient evidence that the Veteran's left knee flexion was limited to 30 degrees.  The question of the Veteran's entitlement to a rating from September 29, 2016 is addressed in the remand.

The issue then remains whether the Veteran is entitled to a disability rating of 20 percent from September 2011 to the commencement of the convalescent period in November 2012.  The Board finds that it is not.  It is true that the March 2012 report that her flexion was limited to 30 degrees.  Nevertheless, the Veteran's flexion was measured to 50 degrees in January 2012 and to 100 degrees in November 2012.  In light of the Veteran's tendency to overstate her symptoms - as well flexion measurements that are greatly in excess of her claimed flexion before and after her statement - the Board cannot afford her claim much weight.

The Board has also considered whether the Veteran is entitled to a separate compensable disability rating due to limited extension for either knee pursuant to Diagnostic Code 5261.  In order to be entitled to a separate compensable rating under this criteria, the Veteran must manifest an extension greater than 10 degrees.  The Veteran's extension has never been measured as greater than zero degrees in either knee throughout the periods on appeal.  Moreover although the Board has found that the Veteran has manifested an additional functional impairment; the Veteran's extension was never increased after repetitive range of motion testing during any VA examination or any other treatment or evaluation.  Finally, the Veteran - who has challenged and discussed her flexion measurements - has never argued that her extension was functionally or otherwise limited beyond 10 degrees.  Therefore, the Veteran is not entitled to a separate compensable disability pursuant to Diagnostic code 5261.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to a disability rating of 20 percent for her right knee disability effective February 3, 2007 as well as a disability rating of 20 percent for her left knee effective January 1, 2013.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, an increased disability rating for her right knee disorders is granted.




Extraschedular

When an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  The Veteran has not specifically sought extraschedular consideration, or suggested that her service-connected disability ratings are so unique or unusual that it was not contemplated by the schedular rating criteria.  Moreover, the Board notes that, as of this decision, the Veteran has been granted TDIU.

TDIU

The Veteran contends that she is entitled to TDIU.  She has been in receipt of a combined 100 percent schedular since December 15, 2015.  For the period prior to December 15, 2015, the Veteran had a combined disability rating in excess of 70 percent, and she has been assigned an individual disability rating that is at least 40 percent disabling.  Therefore, the Veteran meets the schedular rating criteria for TDIU.  38 C.F.R. § 4.16(a).  

A July 2013 private medical opinion indicates that the Veteran was unemployable and permanently disabled due to her back, knee, elbow, foot, and neurological conditions.  A September 2016 VA examination indicates that the Veteran would have a difficult time finding a substantially gainful occupation, because she has difficulty sitting and extreme difficulty with physical tasks requiring her to use her wrist, back, and knees.  Therefore, the weight of the evidence indicates that the Veteran is unable to secure and maintain substantially gainful employment, and TDIU is granted.

	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating of 20 percent for right knee disability is granted, effective February 3, 2007; subject to the laws and regulations governing the award of monetary benefits.

A disability rating of 20 percent for left knee is granted, effective January 1, 2013; subject to the laws and regulations governing the award of monetary benefits.

TDIU is granted; subject to the laws and regulations governing the award of monetary benefits.


REMAND

Ulnar Disabilities

The Veteran contends that she is entitled to increased disability ratings for her previously service-connected ulnar compressions of her bilateral upper extremities.  This matter was previously remanded in August 2016 in order to provide the Veteran with electromyography (EMG) testing in order to evaluate the severity of her condition or to provide an explanation of why EMG testing could not be completed.  The treatment records indicate that the EMG testing was completed multiple times during the period on appeal, but EMG testing has not been completed since the August 2016 Board decision.  Furthermore, the record does not contain an explanation of why EMG testing could not be completed.  Therefore, this matter must be remanded in order to ensure compliance with the Board's previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).




Knees

At issue is whether the Veteran is entitled to separate compensable disability ratings for her knee disabilities pursuant to Diagnostic Codes 5257, 5258, and 5259.  The Veteran has reported manifesting symptoms associated with these diagnostic codes; including instability, locking, pain, and effusion into the joint.  Additionally, the Veteran has been prescribed knee braces throughout the period on appeal; which the Veteran claims are essential to treat these problems.  The Veteran also underwent surgery for a torn meniscus of the left knee.

The Veteran, however was provided stability testing during the period on appeal, and the results of these tests were negative for instability.  Additionally, the record does not contain an opinion linking any cartilage symptoms to the etiology of her bilateral knee disabilities.  Additionally in August 2011, a VA examiner opined that the Veteran's meniscus tear was unrelated to the etiology of her knee disabilities, but other VA examiners have been inconsistent regarding whether the Veteran has bilateral meniscus symptoms or only on the left knee and have otherwise not commented on the etiology of these conditions.  This gives rise to questions regarding the nature and etiology of these symptoms.  These facts are not sufficient to grant the Veteran additional compensable disability ratings at this time, but it is sufficient to trigger VA's duty to assist.  Therefore, this matter must be remanded for another VA examination.  

The Board also notes that the Veteran's representative argued in the most recent appellant brief that the Veteran's condition has increased in severity since the most recent VA examination.  Therefore the issue of entitlement to a disability rating in excess of 20 percent for a bilateral knee disorder based on range of motion from September 29, 2016 is remanded for another examination as well.

Accordingly, the case is REMANDED for the following action:

1. Arrange to provide the Veteran with EMG testing of the Veteran's bilateral upper extremities or provide an explanation of why EMG testing could not be completed.

2.  Arrange to provide the Veteran with a VA examination in order to answer the following questions:

a.  Is it at least as likely as not (50 percent or more) that the Veteran manifested recurrent subluxation, lateral instability, dislocated semilunar cartilage, or removal of semilunar cartilage?  Why or why not?  

b.  If so, is it at least as likely as not (50 percent or more) that these conditions are etiologically related to the Veteran's service connected knee disabilities?  Why or why not?

c.  If the Veteran manifested recurrent subluxation or lateral instability that was etiologically related to the Veteran service connected knee disabilities, then how would you characterize the level of impairment?  Slight, moderate, or severe?  Why?

d.  What is the significance, if any, of the Veteran's consistent reports of joint instability, locking, pain, and effusion into the joint throughout the period on appeal; the fact that she has been prescribed knee braces?  Why?

e.  What is the relationship, if any, between the Veteran's knee surgery in November 2012 and the etiology of her left knee disabilities?  Why?

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


